SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-SB Amendment No. 2 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS UNDER SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE OF 1934 The Resourcing Solutions Group, Inc. (Name of Small Business Issuer in Its Charter) State of Nevada 83-0345237 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 7621 Little Ave., Suite 101, Charlotte, North Carolina 28226 (Address of Principal Executive Offices) Issuer’s telephone number (704) 643-0676 Securities to be registered pursuant to Section 12(b) of the Act:None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) INDEX Page PART I ITEM 1.DESCRIPTION OFBUSINESS 2 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL STATEMENTS. 21 ITEM 3.DESCRIPTION OF PROPERTY 30 ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 31 ITEM 5.DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS. 33 ITEM 6.EXECUTIVE COMPENSATION 35 ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTORS INDEPENDENCE. 37 ITEM 8.DESCRIPTION OF SECURITIES. 37 PART II ITEM 1. MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 38 ITEM 2. LEGAL PROCEEDINGS 39 ITEM 3. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING OR FINANCIAL DISCLOSURE 39 ITEM 4. RECENT SALES OF UNREGISTERED SECURITIES 39 ITEM 5. INDEMNIFICATION OF OFFICERS AND DIRECTORS 41 PART F/S INDEX TO FINANCIAL STATEMENTS 43 PART III INDEX TO EXHIBITS 44 SIGNATURES 45 Certain statements in this Registration Statement relate to management’s future plans and objectives or to future economic and financial performance. Although any forward-looking statements made here are, to the knowledge and in the judgment of our management, expected to prove true and come to pass, management is not able to predict the future with any certainty. Forward-looking statements involve known and unknown risks and uncertainties which may cause our actual performance and financial results to differ materially from any projection, estimate or forecasted results. Certain events or circumstances could cause actual results to differ materially from those forecasted results. Forward-looking statements are based on management’s knowledge and judgment as of the date of this Registration Statement and we do not intend to update any forward-looking statements to reflect events occurring or circumstances existing hereafter . Unless otherwise indicated, “the Company”,” we”, “us” , “our” as used in the Registration Statement refer to the business of The Resourcing Solutions Group, Inc. and its consolidated subsidiaries. PART I ITEM 1.DESCRIPTION OFBUSINESS General The Resourcing Solutions Group, Inc. is a workforce management solutions company that provides human resources, professional employer organization (“PEO”) and insurance products and services in areas such as payroll, employee benefits, workers’ compensation insurance programs, staffing, compensation, recruiting and retention to small and medium-sized businesses and non-profit organizations. In 2008 we will add to our menu of products and services by either forming or acquiring a wholly-owned, commercial property and casualty insurance company.Our workforce management and PEO products and services are marketed under the name AsmaraHR ℠ . Our insurance products are marketed under Consolidated Benefits, Inc. Our headquarters are in Charlotte, North Carolina, and we have regional operations centers in Pittsburgh, Pennsylvania, Auburn, Maine and Mobile, Alabama and sales and client services centers in Houston and El Paso, Texas; Winchester, Virginia;and Raleigh, North Carolina. We serve clients along the Eastern seaboard and across the Gulf of Mexico of the United States. Through a variety of workforce management and insurance services and products, we work with a client base ranging fromsmall businessesup to 500 employees. We were incorporated in the State of Nevada on December 9, 2002 and have been in continuous operation since that time. Our principal executive and administrative offices are located at 7621 Little Ave., Suite 101, Charlotte, North Carolina, where we occupy 5,988 square feet of leased office space. Our telephone number is (704) 643-0676. We have 29 full-time employees: 5 in Auburn, Maine, 3 Pittsburgh, Pennsylvania, 4 in Winchester, Virginia, 2 in Raleigh, North Carolina, 3 in Mobile, Alabama and 12 in Charlotte, North Carolina. None ofour employees is represented by a labor union. We believe our employee relations are good. Ourregional office in Auburn, Maine is our primary payroll operations center, our regional offices in Pittsburgh, Pennsylvania and Mobile, Alabama is our primary employee benefits administration center. Our Charlotte, North Carolina office is our primary accounting, insurance, information technology and executive management center as well as our back-up operations center. Each office also has sales and customer service. 2 PEO Industry The PEO industry began to evolve in the early 1980s largely in response to the burdens placed on small and medium-sized employers by an increasingly complex legal and regulatory environment. While various service providers were available to assist these businesses with specific tasks, PEOs emerged as providers of a more comprehensive range of services relating to the employer/employee relationship. In a PEO arrangement, the PEO assumes broad aspects of the employer/employee relationship. Because PEOs provide employer-related services to a large number of employees, they can achieve economies of scale that allow them to perform employment-related functions more efficiently, provide a greater variety of employee benefits and devote more attention to human resources management. We believe the key factors driving demand for PEO services include: • the focus on growth and productivity of the small and medium-sized business community in the United States, utilizing outsourcing to concentrate on core competencies; • the need to provide competitive health care and related benefits to attract and retain employees; • the increasing costs associated with health and workers’ compensation insurance coverage, workplace safety programs, employee-related complaints and litigation; and • complex regulation of employment issues and the related costs of compliance, including the allocation of time and effort to such functions by owners and key executives. A significant factor in the development of the PEO industry has been increasing recognition and acceptance of PEOs and the co-employer relationship by federal and state governmental authorities. AsmaraHR ℠ and other industry leaders, in concert with the National Association of Professional Employer Organizations (“NAPEO”), have worked with the relevant governmental entities for the establishment of a regulatory framework that protects clients and employees, discourages unscrupulous and financially unsound companies, and promotes further development of the industry. Currently, 31 states have enacted legislation either recognizing PEOs or requiring licensing, registration, or certification, and several others are considering such regulation. Such laws vary from state to state but generally provide for monitoring the fiscal responsibility of PEOs. State regulation assists in screening insufficiently capitalized PEO operations and helps to resolve interpretive issues concerning employee status for specific purposes under applicable state law. Though these laws vary between the states, generally the states have imposed minimum standards for a PEO’s net worth. The most restrictive state in which we currently operate requires a minimum of $100,000 net worth as determined by an annual audited balance sheet. Failure of a PEO to meet these requirements requires the posting of secondary collateral with the State such as a letter of credit or a bond which may be used to satisfy any unpaid tax or insurance liability.States also preclude a PEO from offering self insured health insurance plans to its client employees.The cost of compliance with these regulations is not material to our financial position or results of operations. 3 Our Business We began our entry into the human resource outsourcing (“HRO”) market through the April 2003 acquisition of certain assets of Asmara, Inc, a Professional Employer Organizations (“PEO”) located in North Carolina. In December 2004 weacquired substantially all the assets of Beneorp Business Services, Inc., a PEO based in Dallas, TX, and sold all the issued and outstanding shares of Asmara Services I, IncIn January 2005, we acquired substantially all the assets of Rossar HR, LLC, a Pittsburgh, Pennsylvania based PEO. In January 2006, we acquired the stock of Piedmont HR; Inc a northern Virginia based company providing administrative services to PEO’s. Also in January 2006, we acquired the outstanding stock of United Personnel Services, Inc.Maine-based PEO. In April 2006, we acquired the outstanding stock of World Wide Personnel Services of Maine, Inc., a Maine- based PEO.In October 2006, we acquired assets of Capital Resources, LLC a North Carolina HRO company. In June 2007, we acquired all the stock of World Wide Personnel Services of Virginia, Inc, a PEO operating in the northern Virginia. The acquisition of these companies solidified the eastern and southern geographic regions of our operational footprint. We continue to focus our efforts on the PEO and Administrative Services Organization (“ASO”) sectors of the HRO industry, providing human capital management solutions to small and medium sized business clients within the United States. Through its PEO and ASO business unit, we market to our clients, typically smallbusinesses with between five (5) and five hundred (500) employees, a broad range of products and services that provide an outsourced solution for the client’s Human Resources (“HR”) needs. Robert W. Baird & Co. citing the US Census Bureau and HRO Todayestimates indicate that this “middle market” opportunity encompasses approximately 100,000 small to medium-sized businesses employing over 40 million people in theUnited States. We operate through various wholly owned subsidiary corporations acquired through the above describes acquisitions. The Resourcing Solutions Group, Inc. owns all the issued and outstanding stock of the following corporations, which are operated as wholly-owned subsidiaries: Asmara Services II, Inc. Asmara Benefits Inc United Personnel Services, Inc. World Wide Personnel Services of Maine, Inc World Wide Personnel Services of Virginia, Inc Piedmont HR, Inc. Consolidated Services, Inc. Additionally, World Wide Personnel Services of Maine, Inc. operates a wholly- owned subsidiary, World Wide Personnel Services of Alabama, Inc., an Alabama corporation. 4 The Following is a corporate organizational chart as of October 2007 showing both the existing companies and the structure of the proposed insurance companies. All PEO clients execute a Client Service Agreement (“CSA”). The CSA generally provides for an on-going relationship, subject to termination by us or the client upon 30 or 60days written notice or upon shorter notice in the event of default. The CSA establishes our comprehensive service fee, which is subject to periodic adjustments to account for changes in the composition of the client’s workforce, employee benefit election changes and statutory changes that affect our costs. 5 The CSA also establishes the division of responsibilities between the us and the client as co-employers. Pursuant to the CSA, we are responsible for personnel administration and are liable for certain employment-related government regulations. In addition, we assume liability for payment of salaries and wages (as well as related payroll taxes) of our worksite employees and responsibility for providing specified employee benefits to such persons. These liabilities are not contingent on the prepayment by the client of the associated comprehensive service fee and, as a result of our employment relationship with each of our worksite employees, we are liable for payment of salary and wages to the worksite employees as reported by the client and are responsible for providing specified employee benefits to such persons, regardless of whether the client pays the associated comprehensive service fee. The client retains the employees’ services and remains liable for the purposes of certain government regulations, requires control of the worksite or daily supervisory responsibility or is otherwise beyond our ability to assume. A third group of responsibilities and liabilities are shared by us and the client where such joint responsibility is appropriate. The specific division of applicable responsibilities under the CSA is as follows: The Company • Payment of wages and salaries as reported by the client and related tax reporting and remittance (local, state and federal withholding, FICA, FUTA, state unemployment); • Workers’ compensation compliance, procurement, management and reporting; • Compliance with COBRA, HIPAA and ERISA (for each employee benefit plan sponsored solely by us), as well as monitoring changes in other governmental regulations governing the employer/employee relationship and updating the client when necessary; and • Employee benefits administration of plans sponsored solely by us Client • Payment, through us, of commissions, bonuses, paid leaves of absence and severance payments; • Payment and related tax reporting and remittance of non-qualified deferred compensation and equity-based compensation; • Assignment to, and ownership of, all client intellectual property rights; • Compliance with OSHA regulations, EPA regulations, FLSA, WARN, USERRA and state and local equivalents and compliance with government contracting provisions; • Compliance with the National Labor Relations Act (“NLRA”), including all organizing efforts and expenses related to a collective bargaining agreement and related benefits; • Professional licensing requirements, fidelity bonding and professional liability insurance; • Products produced and/or services provided; and • COBRA, HIPAA and ERISA compliance for client-sponsored benefit plans. 6 Joint • Implementation of policies and practices relating to the employee/employer relationship; and • Compliance with all federal, state and local employment laws, including, but not limited to Title VII of the Civil Rights Act of 1964, ADEA, Title I of ADA, FMLA, the Consumer Credit Protection Act, and immigration laws and regulations. In order to more fully serve our clients and to create multiple revenue streams, we determined that we needed to become a full service insurance agency. Our clients are consumers of multiple insurance products which we administer on their behalf. In order to better serve our clients , in September 2006 we, acquired Consolidated Services, Inc.,a full service insurance agency licensed to operate in states where we have clients. We provide our services through a highly automated modular human resource information system that works in conjunction with a flexible payroll and tax filing system. The systems combined with superior client services resulting from our corporate expertise in human resources, payroll, employer tax administration, employee benefits and commercial insurance allows us to be a “one-stop shop” for a clients work force management needs. We provide products as a modular system that can be applied as a complete integrated system or any combination of separate modules. These modules provide distinct but related products and services. The following are the major modules: Payroll administration Employment tax filings Health, Welfare and Retirement plans and administration Workers’ Compensation Insurance and administration General Property & Liability Insurance Human Resource Consulting Web-based Human Resource Information Systems Employee Training and Development Workplace Risk and Safety Consulting Government Compliance Consulting In general, our market consists of the small-business community with 500 or fewer employees. According to the US Small Business Administration (SBA), approximately 60 million people are employed by companies with fewer than 100 employees. This is half of the U.S. workforce and truly the backbone of the U.S. economy. 7 HR Products The target companies desire to reduce their administrative costs and burdens and to focus on their core business concerns, not on the mundane administrative and human resource activities that are common to all industries. Additionally, many small- to medium-sized companies have begun to experience difficulty in procuring workers’ compensation and group health insurance coverage on a cost-effective basis. The deepening complexity in the legal and regulatory environment cause target market companies to require guidance from various service providers, such as payroll processing firms, benefits and safety consultants, and temporary staffing firms. As a result, workforce management companies have emerged as providers with comprehensive outsourcing solutions to these burdens We market to our clients, a broad range of products and services that provide an out-sourcing solution for the clients’ human resources (“HR”) and insurance needs. Our products and services will initially include benefits administration, payroll administration, and governmental compliance, risk management, unemployment administration, and health, welfare and retirement benefits. By allowing the management of these small- to medium-size business clients to focus on the “business of business” rather than complicated and time consuming administrative tasks , we are well positioned to improve the efficiency of its clients’ businesses and enhance their ability to be profitable in their chosen marketplace.In addition, such initiatives as improving the ability to attract and retain talent, improving the planning and management of payroll cash flows and managing employment risks should enhance the success of our clients. Insurance Products We recognize the need to provide comprehensive insurance services as part of the overall support and administration services offered to clients.Through Consolidated Services, Inc., (“CSI”), a commercial line insurance agency with branch offices located in various states, we will obtain insurance coverage for our clients. Since our staff holds insurance brokerage licenses, we are able to jointly market our products, employee benefits and worker’s compensation insurance on a “one-stop” basis From the client’s perspective this relieves the client of having to shop for benefits. Since our sales staff holds valid insurance licenses, we are also able to legally review the benefit plans of a prospect. In many situations benefits are the lead into the sale of our human resource product. These products offer strong competitive incentives for attracting quality new business. Employee Benefit Products We currently have multiple avenues to provide employee health insurance. For clients who desire their own specific health insurance plan, we have a long standingrelationship with a medical, health and dental agency allowing us to retain 60% of all insurance commissions generated from the sale of insurance products. We also can provide large group health coverage rates to small groups utilizing our PEO services through United Health Care, and dental coverage through Guardian Dental.Additionally, we operate a multiple-employer 401(k) retirement plan for our client companies through Matrix Asset Allocation from Abundance Technologies, IncWe receive a sales commission for new employees entering this plan. Workers’
